Dismissed and Memorandum Opinion filed November 5,
2009.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-09-00539-CV
____________
 
JAMES D. STRACHAN, Appellant
 
V.
 
MARIE STARICH AND JAMES G. STRACHAN, Appellees
 

 
On Appeal from the 434th District Court
Fort Bend County, Texas
Trial Court Cause No. 05-CV-146,261
 

 
M E M O R
A N D U M  O P I N I O N
This is an attempted appeal from an order signed May 29, 2009. 
The clerk’s record was filed on June 29, 2009.  On August 20, 2009, appellant
was ordered to submit his brief and a motion reasonably explaining why the
brief was late, on or before September 21, 2009.  On September 15, 2009,
appellant filed a motion asking this court to withdraw its  August 20, 2009, order
and suspend the timetable for filing his brief.  
In his motion, appellant conceded there is no final judgment
in the underlying case.  Generally, appeals may be taken only from final
judgments.  Lehmann v. Har‑Con Corp., 39 S.W.3d 191, 195 (Tex.
2001).  Interlocutory orders may be appealed only if permitted by statute.  Bally
Total Fitness Corp. v. Jackson, 53 S.W.3d 352, 352 (Tex. 2001); Jack B.
Anglin Co., Inc. v. Tipps, 842 S.W.2d 266, 272 (Tex. 1992) (orig.
proceeding).   An order
denying a motion to recuse
may be appealed as part of the appeal from the final
judgment or, in some cases, the party may be entitled to mandamus relief.  See
In re Union Pac. Resources Co., 969 S.W.2d 427, 428-29 (Tex. 1998).
This court withdrew its August 20, 2009 order and ordered appellant
to file a response demonstrating meritorious grounds for continuing the appeal
or the appeal would be dismissed.  See Tex.
R. App. P. 42.3(a).
            Appellant’s response fails to demonstrate that this court has
jurisdiction over the appeal.  Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
 
 
Panel consists of Justices
Yates, Anderson, and Boyce.